Exhibit 10.1

Schedule Identifying Material Details of

Executive Agreements Substantially Similar to Exhibit 10.3 to Huntington’s

Current Report on Form 8-K dated November 28, 2012

 

Name

  

Effective Date

Daniel B. Benhase    November 28, 2012 Richard A. Cheap    November 28, 2012
James E. Dunlap    November 28, 2012 Paul G. Heller    November 28, 2012 Helga
S. Houston    November 28, 2012 Mary W. Navarro    November 28, 2012 Daniel J.
Neumeyer    November 28, 2012 Keith D. Sanders    November 28, 2012 Nicholas G.
Stanutz    November 28, 2012 Mark E. Thompson    November 28, 2012

Schedule Identifying Material Details of

Executive Agreements Substantially Similar to Exhibit 10.2 to Huntington’s

Quarterly Report on Form 10-Q for the Period Ended June 30, 2013.

 

Name

  

Effective Date

Barbara H. Benham    July 16, 2013